EXHIBIT 23.2 RYDER SCOTT COMPANY, L.P. TBPE Registered Engineering Firm F-1580 1100 Louisiana, Suite 3800 Houston, Texas 77002-5218 Fax (713) 651-0849 Telephone (713) 651-9191 August 10, 2010 McMoRan Exploration Co. 1615 Poydras St. New Orleans, LA 70112 Ladies and Gentlemen: We hereby consent to the references to Ryder Scott Company, L.P. and to the inclusion of our estimates of reserves and present value of future net reserves in McMoRan Exploration Co.’s (the Company) Registration Statement on Form S-8 (the Registration Statement) relating to the Company’s Amended and Restated 2008 Stock Incentive Plan to be filed with the United States Securities and Exchange Commission in August2010, included or incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended December31, 2009. Very truly yours, /s/ Ryder Scott Company, L. P._ Ryder Scott Company, L.P. TBPE Firm Registration No. F-1580
